924 F.2d 1053Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Willis SCHRIEFER, Petitioner-Appellant,v.WARDEN, PATUXENT INSTITUTE, Commissioner of MarylandDepartment of Corrections, Attorney General of theState of Maryland, Respondents-Appellees.
No. 90-6192.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 31, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-90-2613-HAR)
William Willis Schriefer, appellant pro se.
D.Md.
DISMISSED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
William Willis Schriefer appeals from the district court's order dismissing without prejudice his petition for habeas corpus pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.  Schriefer v. Warden, CA-90-2613-HAR (D.Md. Oct. 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.